Exhibit 10.13
NON-RECOURSE
LOAN PARTICIPATION AGREEMENT


Originating Bank
Participant
First Southern National Bank
Universal Guaranty Life Insurance Company



BORROWER
 





TERMS AND CONDITIONS


1.  Sale of Loan Participation Interest:     


o       (A)   First Southern National Bank Owns Lead Interest:  Originating  
Bank   hereby   sells,   assigns,   transfers and delivers to the Participant, a
N/A% undivided participation interest in the amount of $N/A in the Originating
Bank's ownership rights in and to the indebtedness, promissory note or notes,
collateral security and all documents relating to the loan or loans described
above (hereinafter, one or more, referred to as the "Loan"). Said Loan having a
current balance of $ N/A (based upon the current principal balance of the whole
loan as of the calculation date of the loan sale.
 
o  (B)    First Southern National Bank owns Non-Lead Interest:  Originating  
Bank   hereby   sells,   assigns,   transfers and delivers to the Participant, a
N/A% undivided participation interest in the amount of $ N/A in the Originating
Bank's ownership rights in and to the indebtedness, promissory note or notes,
collateral security and all documents relating to the loan or loans described
above (hereinafter, one or more, referred to as the "Loan"). Said Loan being a
N/A% non-lead participation interest in a loan with a current balance of $ N/A
(based upon the current principal balance of the whole loan as of the
calculation date of the loan sale.




2.  Ownership of Loan Participation Interest: The parties hereto agree that the
Participant shall be considered for all purposes as the legal and equitable
owner of the above interest in the indebtedness, promissory note or notes,
collateral security and all documents relating to the Loan, together with all of
the rights, privileges and remedies applicable thereto.


THIS LOAN PARTICIPATION CONSTITUTES A SALE OF A PERCENTAGE OWNERSHIP INTEREST IN
THE ABOVE REFERENCED INDEBTEDNESS, NOTE OR NOTES, COLLATERAL SECURITY AND OTHER
LOAN DOCUMENTS AND SHALL IN NO WAY BE CONSTRUED AS AN EXTENSION OF CREDIT BY THE
PARTICIPANT TO THE ORIGINATING BANK.




3.  Agent for Collection and Servicing:


(a)  The Originating Bank shall act as the disclosed agent of the Participant in
connection with receipt and collection of the Participant's ownership interest
in the Loan and in payments to be made thereunder.  The Originating Bank shall
additionally act as the disclosed agent of the Participant in connection
with the continued servicing of the Loan.
(b)  The Originating Bank shall exercise the same degree of care and discretion
in continuing to service the Loan and in collecting payments thereunder, as the
Originating Bank would ordinarily take in servicing the Loan and in collecting
payments thereunder solely for its own account.
(c)  If the Loan is not otherwise in default and Originating Bank owns the lead
interest, the Originating Bank may not without the prior consent and concurrence
of the Participant; (i) make or consent to any amendments in the terms and
conditions of the Loan, or the terms of the note or notes evidencing the Loan,
or in any security agreement or instrument securing the Loan; (ii) waive or
release any claim against any Borrower and/or against any co-maker, guarantor or
endorser under the Loan; (iii) make or consent to any release, substitution or
exchange of collateral
 (d)  The Participant may terminate the agency status of the Originating Bank as
provided in Section 4 of this Agreement.




4.  Termination of Agency Status:


(a)  The Originating Bank's agency status under Section 3 above shall terminate
at the election of the Participant upon: (i) the insolvency, closing or
liquidation of the Originating Bank; or (ii) if, within the opinion of the
Participant, the Originating Bank should fail to comply with its fiduciary
and/or other obligations as provided under this Agreement.
(b)  Upon termination of the Originating Bank's agency status, the Participant
shall have the right to immediately notify the Borrower, directing the Borrower
to forward principal and interest payments under the Loan directly to the
Participant, in sufficient amounts to satisfy the Participant's then percentage
ownership interest in the Loan.  The Originating Bank shall join in this notice
to the Borrower upon request by the Participant.
(c)  Unless otherwise provided herein, the remaining terms and conditions of
this Agreement shall survive the termination of the Originating Bank agency
status.  Such remaining terms and conditions of this Agreement shall continue to
apply until such time as the Loan is paid in full or the Participant's ownership
interest in the Loan is repurchased by the Originating Bank as provided in
Section 11 below.




5.  Representations and Warranties by Originating Bank:


(a)  The Originating Bank makes the following representations and warranties to
the Participant: (i) the Originating Bank has provided the Participant with
copies of all relevant credit and other information currently in the possession
of the Originating Bank, that were used by the Originating Bank as a basis of
and for its decision to acquire the Loan; (ii) the Originating Bank has
additionally provided the Participant with copies of the Loan documents that
were executed by the Borrower as well as by other co-makers, guarantors and
endorsers under the Loan.
(b)  The Originating Bank makes no representation or warranties, whether
expressed or implied, to the Participant, as to the collectability of the Loan,
the continued solvency of the Borrower, or as to the existence, sufficiency or
value of the collateral securing the Loan.
(c)  The Originating Bank makes no representations or warranties, whether
expressed or implied, to the Participant, as to the validity and enforceability
of the Loan documents.




6.  Representations and Warranties by Participant: The Participant represents
and warrants to the Originating Bank that the Participant based its decision to
purchase a participation ownership interest in the Loan solely upon the
Participant's own independent evaluation of the Loan, the Borrower's
creditworthiness and the existence, value and lien status of collateral securing
the Loan.

 
7.  Additional Obligations of Originating Bank:


(a)  The Originating Bank shall promptly notify the Participant should the
Originating Bank learn or have knowledge of the following: (i) any change in the
financial condition of the Borrower, or any co-maker, guarantor or endorser
under the Loan, which may have a material adverse effect upon continuation of
the payments under the Loan or the Loan's ultimate collectability; (ii) any
material change in the value of collateral securing the Loan; (iii) any change
in lien status as affecting the secured collateral.
(b)  As long as the Participant continues to have an ownership interest in the
Loan, the Originating Bank agrees to regularly provide the Participant with
copies of all related information in possession of Originating Bank to include
any credit related and other information concerning the Borrower, the Loan and
the collateral securing the Loan including without limitations, copies of: (i)
financial statements of the Borrower, as well as of all co-makers, guarantors
and sureties under the Loan; (ii) any officer's certificates, financial and
other statements and information submitted by the Borrower to the Originating
Bank in connection with the Loan; (iii) the records of the Originating Bank
reflecting the amounts and dates of receipt of principal and interest payments
under the Loan; (iv) any information and/or documents in possession of the
Originating Bank.




8.  Application of the Payments: The Originating Bank and the Participant shall
each share in all principal and interest payments and other collections under
the Loan in proportion to their respective percentage ownership interests in the
Loan (with appropriate provisions made for differences in interest rates between
the Originating Bank and the Participant.  Principal and interest payments
and/or other amounts collected by the Originating Bank under the Loan shall be
held in trust for the benefit of the Participant until such funds, representing
the Participant's ownership interest in such payments, are actually paid to and
received by the Participant.




9.       Additional Loans by Originating Bank:


(a)  The Participant recognizes and agrees that the Originating Bank may have
other existing loans and in the future may make additional loans to the Borrower
and/or to other co-makers, guarantors, and sureties under the Loan, which other
and/or additional loans may not be participated to the Participant.
(b)     The Participant further recognizes and agrees that the Originating Bank
shall have no obligation to attempt to collect payments under the Loan in
preference and priority over the collection and/or enforcement of any other
and/or additional loans by the Originating Bank as referenced in (a) above.
(c)  The Originating Bank, however, agrees that the proceeds of all collateral
directly securing repayment of the Loan shall be applied first to the payment of
the Loan as provided in Section 8 above.  Any excess proceeds may be applied by
the Originating Bank to the payment of any other and/or additional loans then
owing to the Originating Bank that may be indirectly secured by such collateral
as a result of the inclusion of "cross-collateralization" provisions in the
security agreements executed in connection with the Loan in favor of the
Originating Bank.
(d)  The parties hereto further agree that the Participant shall have no
interest in any other property of the Borrower or any co-maker, guarantor or
endorser, taken as security for any other and/or additional loan or loans made
by the Originating Bank, or acquired by the Originating Bank or in any property
now or hereafter in the possession or control of the Originating Bank, which
other property may indirectly secure repayment of the Loan by reason of
"cross-collateralization"; except that, if any such other property or the
proceeds thereof is applied to the reduction of the Loan, then the Participant
shall be entitled to share in such an application of payment or payments as
provided in Section 8 of this agreement.




10.   Miscellaneous:


 (a)  The Participant may not sell, pledge, assign, sub-participate or otherwise
transfer its percentage ownership interest under the Loan without first
obtaining the prior written consent of the Originating Bank, which consent shall
not unreasonably be withheld.
 (b)  This Agreement shall be governed and construed under the laws of the State
of Kentucky.
 (c)  This Agreement shall be binding upon the parties hereto, as well as their
respective legal representatives, successors and assigns.
 (d)  All notices under this Agreement shall be in writing and mailed to the
respective parties at the address given herein.
 (e)  Should any provision of this Agreement be deemed invalid or unenforceable
as contrary to applicable law, the parties hereto agree that such provision
shall automatically be deemed to be reformed as to be consistent with applicable
law.




11.   Other Terms and Conditions:


(a)
 Participant will pay to Originating Bank an annual servicing fee of .25%.







ORIGINATING BANK:                                                               
                             PARTICIPANT:






_____________________________________________________    _________________________________________________________
First Southern National Bank         
                                                                 Universal
Guaranty Life Insurance Company




Effective Date:  ______________________________                              
Effective Date: _________________________________